         Case 1:16-cv-04806-LAP Document 12 Filed 12/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHANN PINEDA,

                      Petitioner,              No. 16-CV-4806 (LAP)

-against-                                     No. 08-CR-351-2 (LAP)

UNITED STATES OF AMERICA,                              ORDER

                      Respondent.

LORETTA A. PRESKA, Senior United States District Judge:

     Upon the Court’s being informed that Mr. Pineda has been

released from the custody of the Bureau of Prisons and

subsequently deported, his motion challenging his sentence under

28 U.S.C. § 2255 [dkt. no. 1 in 16-CV-4806; dkt. no. 112 in 08-

CR-351] is DISMISSED as moot.        See, e.g., Davis v. United

States, No. 03 Civ. 934 (SWK), 2004 WL 1488371, at *3 (S.D.N.Y.

July 1, 2004) (“Because [the petitioner] has been released from

prison and subsequently deported, the Court can no longer

provide him the primary relief sought in his habeas corpus

petition.     His challenges to his sentence are therefore moot,

and must be dismissed.”).

SO ORDERED.

Dated:       December 17, 2020
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge


                                      1
